DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on September 9, 2021.
Claims 5, 9, 10, 17 and 20 have been cancelled.
Claims 21-25 have been added.
Claims 1-4, 6-8, 11-16, 18, 19 and 21-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The floating structure for the deployment or recovery of at least one autonomous watercraft as claimed is not shown or suggested in the prior art because of the use of a floating structure that includes portside and starboard lateral edges each comprising at least one elongated inflated bladder that extends on each lateral side of said floating structure from a rear to a front of said floating structure.
The prior art as disclosed by Murphy et al. (US 7,506,606) shows the use of a marine handling craft and a system for deploying and recovering an autonomous vessel by a mother ship.  Meyer (US 5,222,454) discloses a vessel with a wet well structure for enclosing a smaller vessel, where said wet well structure includes an elongated opening or slot to allow entry of a keel of said smaller vessel.  Lehmann et al. (US 3,448,712) discloses a pair of pontoons or floats for docking and towing a marine vessel.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


September 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617